In a matrimonial action, defendant appeals from an order of the Supreme Court, Nassau County, entered August 10, 1976, which, inter alia, set aside the parties’ stipulation of settlement and the judgment entered thereon. Order reversed, on the law, without costs or disbursements, motion denied, and judgment reinstated. The parties spent ample time negotiating the terms of their agreement. The provisions thereof were read aloud in open court before the parties and their attorneys. No valid ground has been shown which warrants interference with the agreement. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.